     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.97 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAIJIN PARK, individually and on behalf             Case No.: 3:20-cv-1738 GPC (BLM)
     of all others similarly situated,
12
                                        Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                       MOTION TO DISMISS WITHOUT
                          vs.                            PREJUDICE
14
15                                                       [ECF No. 5.]
     LG ELECTRONICS U.S.A., INC., and
16   DOES 1 through 10 inclusive,
17                                   Defendants.
18
19
20         Plaintiff Taijin Park (“Plaintiff”) brings this putative class action alleging various
21   state law labor and wage violations arising from his employment with LG Electronics,
22   U.S.A, Inc. Defendant LG Electronics U.S.A., Inc. (“Defendant”) has filed a Motion to
23   Dismiss Plaintiff’s Complaint. ECF No. 5. The Motion has been fully briefed. ECF
24   Nos. 7, 9. The Court finds this motion suitable for disposition without oral argument
25   pursuant to Civ. L.R. 7.1(d)(1). For the reasons set forth below, the Court GRANTS
26
27                                                   1
28                                                                             3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.98 Page 2 of 7



 1   Defendant’s Motion and dismisses the Complaint without prejudice. The Court further
 2   VACATES the hearing on this matter scheduled for November 27, 2020.
 3    I.   Background
 4         On June 9, 2020, Plaintiff filed a putative class action in the Superior Court of
 5   California for Imperial County against Defendant LG Electronics U.S.A., Inc., and Does
 6   1 through 10 inclusive, alleging a number of violations of the California Labor Code
 7   (“CLC”) and unfair business practices under the Unfair Competition Law (“UCL”). ECF
 8   No. 1, Ex. A (“Complaint”). On September 4, 2020, Defendant removed the action to
 9   this Court. ECF No. 1. The instant Motion followed. ECF No. 5.
10         Plaintiff alleges that he “is an individual who, during the time periods relevant to
11   this Complaint, was employed by Defendant LG U.S.A., Inc. . . . located in Calexico,
12   California.” Complaint ¶ 1. Plaintiff states he was employed in a non-exempt position
13   from approximately May 2014 to February 17, 2020, in a position that involved
14   “collecting and inputting data, setting up project management improvement plans based
15   on [LG’s] policies/procedures, and scheduling, collecting, and logging total preventative
16   maintenance (‘TPM’) plans.” Id. ¶ 9. According to Plaintiff, he and other members of
17   the putative class were “[n]ot paid for all hours worked in violation of the California
18   Labor Code; [n]ot paid for missed meals and/or rest periods in violation of the California
19   Labor Code; [n]ot paid for all overtime wages at correctly computed rates in violation of
20   the California Labor Code; [n]ot paid all unused accrued vacation wages in violation of
21   the California Labor Code; and [n]ot provided with accurate itemized wage statements in
22   violation of the California Labor Code.” Id. ¶ 7. Plaintiff also alleges that these
23   violations of the CLC constitute violations of the UCL. Id. ¶ 97.
24   II.   Legal Standard
25         Federal Rule of Civil Procedure (“Rule”) 12(b)(6) permits dismissal for “failure to
26   state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal
27                                                2
28                                                                            3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.99 Page 3 of 7



 1   under Rule 12(b)(6) is appropriate where the complaint lacks a cognizable legal theory or
 2   sufficient facts to support a cognizable legal theory. See Balistreri v. Pacifica Police
 3   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Under Federal Rule of Civil Procedure 8(a)(2),
 4   the plaintiff is required only to set forth a “short and plain statement of the claim showing
 5   that the pleader is entitled to relief,” and “give the defendant fair notice of what the . . .
 6   claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.
 7   544, 555 (2007).
 8         A complaint may survive a motion to dismiss only if, taking all well-pleaded
 9   factual allegations as true, it contains enough facts to “state a claim to relief that is
10   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
11   550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
12   content that allows the court to draw the reasonable inference that the defendant is liable
13   for the misconduct alleged.” Id. “[F]or a complaint to survive a motion to dismiss, the
14   non-conclusory factual content, and reasonable inferences from that content, must be
15   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
16   572 F.3d 962, 969 (9th Cir. 2009) (quotations omitted). The Court must accept as true all
17   facts alleged in the complaint and draw all reasonable inferences in favor of the plaintiff.
18   al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009).
19         Where a motion to dismiss is granted, “leave to amend should be granted ‘unless
20   the court determines that the allegation of other facts consistent with the challenged
21   pleading could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc.,
22   957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture
23   Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would
24   be futile, the Court may deny leave to amend.
25   \\\
26   \\\
27                                                   3
28                                                                               3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.100 Page 4 of 7



 1 III.       Discussion
 2       A. Failure to State a Claim
 3            Defendant moves to dismiss the Complaint in its entirety under Rule 12(b)(6) on
 4   the basis that Plaintiff has not pled facts sufficient to show that California employment
 5   law applies to Plaintiff’s employment, which Defendant contends occurred solely in
 6   Mexicali, Mexico. Plaintiff opposes, arguing that he has pled facts sufficient to show
 7   Plaintiff performed work in California and that, accordingly, the provisions of the CLC
 8   apply.
 9            In reviewing a Rule 12(b)(6) motion to dismiss, the Court must “begin by taking
10   note of the elements a plaintiff must plead to state a claim.” Iqbal, 556 U.S. at 675. To
11   state a claim for relief under the provisions of the CLC, a plaintiff must allege facts to
12   meet the threshold requirement that he or she is an employee covered by the provisions.
13   The California Supreme Court has noted that California’s “employment laws apply to ‘all
14   individuals’ employed in this state.” Sullivan v. Oracle Corp., 51 Cal. 4th 1191, 1197
15   (2011) (quoting Cal. Lab. Code § 1171.5(a)). However, the California Supreme Court
16   has explicitly declined to hold that particular labor provisions, like minimum wage
17   orders, “never [apply] to employment outside of California.”1 Tidewater Marine W., Inc.
18   v. Bradshaw, 14 Cal. 4th 557, 578 (1996). But while there may be “limited
19   extraterritorial application of California’s employment laws,” Sullivan, 51 Cal. 4th at
20   1197, a case must present the “kinds of California connections [that] will suffice to
21   trigger the relevant provisions of California law,” Ward v. United Airlines, Inc., 9 Cal.
22   5th 732, 752, 466 P.3d 309, 319 (2020). Whether a particular California employment law
23
24
25   1
      Specifically, the court suggested that “California law . . . might follow California resident employees
26   of California employers who leave the state “‘temporarily . . . during the course of the normal
     workday.’” Sullivan, 51 Cal. 4th at 1199 (quoting Tidewater, 14 Cal. 4th at 578).
27                                                       4
28                                                                                       3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.101 Page 5 of 7



 1   will apply to an interstate employment relationship is a matter of statutory interpretation
 2   of the provision at issue. Id.
 3         Plaintiff alleges a number of different CLC violations arising from his employment
 4   with LG, including minimum wage violations, failure to pay overtime, meal and rest
 5   break violations, and failure to provide CLC-compliant wage statements. These
 6   provisions may apply to non-California conduct to different extents, but none can be
 7   interpreted to apply to work with no connection to California other than the location of
 8   the employer. At a minimum, the employment violations at issue must have some
 9   connection to California. See Ward, 9 Cal 5th at 755 (finding wage statement provisions
10   in Section 226 applied to workers who do not work a majority of their time in any state,
11   “provided that California is the state that has the most significant relationship to the
12   work”); Oman v. Delta Air Lines, Inc., 9 Cal. 5th 762, 775 (2020) (applying Ward and
13   declining to “allow[] any work in California, no matter how fleeting, to effectively
14   impose California law on documentation of all work in a pay period”); Sullivan, 51 Cal.
15   4th at 1197–98 (considering location of the nonexempt overtime work performed to
16   determine that CLC overtime provisions could apply to nonresidents who worked full
17   days or weeks in California). Several district court decisions, though decided before
18   Ward emphasized that there is no one-sized-fits-all test for determining the extent of
19   California employment law’s extraterritorial reach, looked to the relationship of the
20   employee’s claims to California to determine whether the CLC could apply. Bernstein v.
21   Virgin Am., Inc., 227 F. Supp. 3d 1049, 1064 (N.D. Cal. 2017) (finding plaintiffs had
22   failed to rebut presumption against extraterritorial application of meal period and rest
23   break provisions for breaks occurring outside of California, as plaintiffs did not show
24   policy originated from California headquarters); Yoder v. W. Express, Inc., 181 F. Supp.
25   3d 704, 724–25 (C.D. Cal. 2015) (considering location of work and employee’s residence
26   to determine if employee could claim protection under various CLC provisions and
27                                                 5
28                                                                             3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.102 Page 6 of 7



 1   UCL); Sarviss v. Gen. Dynamics Info. Tech., Inc., 663 F. Supp. 2d 883, 900–01 (C.D.
 2   Cal. 2009) (considering location of work to determine if California resident employee
 3   was covered by minimum wage provisions). Although at this stage of the case the Court
 4   does not attempt to identify precisely how far, if at all, each provision of the CLC extends
 5   beyond California’s borders, as the California Supreme Court has noted, “the central
 6   insight that has long guided courts seeking to discern the geographic scope of legislative
 7   enactments [is] that the Legislature ordinarily does not intend for its enactments to create
 8   conflicts with other sovereigns.” Ward, 9 Cal. 5th at 755. Were any of the CLC
 9   provisions that Plaintiff raises here to apply regardless of the claims’ connection to
10   California, serious concerns regarding interstate comity would arise.
11         Plaintiff has not alleged facts that indicate whether or not he worked or lived in
12   California during his employment with LG, nor has he alleged that any of the unlawful
13   conduct referred to in the Complaint occurred in California. After leaving aside legal
14   conclusions, Iqbal, 556 U.S. at 678–79, the sole factual allegation suggesting a
15   connection to California is the statement that his employer, LG Electronics, U.S.A., Inc.,
16   is located in Calexico, California. Complaint ¶ 1. Although this assertion leaves open
17   the possibility that Plaintiff performed work in California or that other relevant events
18   occurred in the state, the Court cannot supply necessary facts where Plaintiff has failed to
19   do so. It is not “enough that the complaint is ‘factually neutral’; rather, it must be
20   ‘factually suggestive’” of a claim for relief. Somers v. Apple, Inc., 729 F.3d 953, 960
21   (9th Cir. 2013) (quoting Twombly, 550 U.S. at 557 n. 5). Nor can the Court infer that
22   Plaintiff performed work in the state from the Complaint’s assertion that Plaintiff’s
23   claims are typical of the claims of the class of California employees he purports to
24   represent, Complaint ¶¶ 41, 42, 55, as that is a legal conclusion, rather than a factual
25   allegation. See Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286
26   (1986)) (“[C]ourts ‘are not bound to accept as true a legal conclusion couched as a factual
27                                                 6
28                                                                             3:20-cv-1738 GPC (BLM)
     Case 3:20-cv-01738-GPC-BLM Document 11 Filed 11/16/20 PageID.103 Page 7 of 7



 1   allegation.’”).
 2         Accordingly, because Plaintiff has not alleged where he worked or any other
 3   relationship with California beyond the location of the Defendant, the Complaint has not
 4   plausibly alleged a claim under the CLC or UCL. The Court therefore GRANTS
 5   Defendant’s Motion to Dismiss.
 6      B. Leave to Amend
 7         Defendant urges the Court to deny Plaintiff leave to amend, citing materials
 8   outside of the Complaint to support its assertion that Plaintiff cannot successfully amend
 9   to allege facts that would entitle him to the protections of California wage and hour law.
10   ECF No. 5-1 at 10. Plaintiff asserts in his opposition that he performed work in
11   California. ECF No. 7 at 5–7. The Court will not wade into disputed factual issues at the
12   motion to dismiss stage. As Plaintiff could conceivably cure the deficiencies in the
13   Complaint and “requests for leave should be granted with extreme liberality,” Moss, 572
14   F.3d at 972 (internal quotation marks omitted), the Court GRANTS Plaintiff leave to
15   amend the Complaint.
16 IV.     Conclusion
17         For the reasons above, the Court GRANTS Defendant’s Motion to Dismiss
18   Plaintiff’s Complaint without prejudice. The Court GRANTS Plaintiff leave to amend
19   the Complaint. The Court further VACATES the hearing currently scheduled for
20   November 27, 2020.
21         IT IS SO ORDERED.
22   Dated: November 16, 2020
23
24
25
26
27                                                7
28                                                                           3:20-cv-1738 GPC (BLM)
